EXHIBIT 10.3
(DIODES) [v42935v4293502.gif]
Hans Rohrer
Zetex Technology Park
Chadderton Oldham
OL9 9LL
United Kingdom
11 July 2008
Dear Hans
Side Letter to your Service Agreement with Diodes Zetex Limited (formerly Zetex
plc) (the Company) dated 6 June 2007 (the Service Agreement)
I am writing to confirm the agreement we have reached regarding the termination
of your employment with the Company and your role during your notice period.
This letter constitutes notice of the termination of your employment under
clause 2 of your service agreement dated 6 June 2007 (Service Agreement) with
effect from 1 July 2008. Your notice period (Notice Period) will expire on 30
June 2009 (inclusive) (the Termination Date). This letter (Side Letter) sets out
the revised terms that will apply to you during your Notice Period and
constitutes a variation to the terms of the Service Agreement.
This Side Letter is without prejudice to the terms agreed by the parties as set
out under a compromise agreement of the same date which sets out the terms and
payments to you on the termination of your employment.
In consideration of the terms offered under this Side Letter, for the duration
of your Notice Period you agree to the following terms which take immediate
effect:

1.   Change of Employer

      For the duration of your Notice Period, you will be employed by Diodes
Incorporated (Diodes) and your obligations to the Company under the Service
Agreement will apply in respect of Diodes and any Group Company.

2.   Role

  (a)   You will be appointed to the Board of Diodes as an officer and employed
in the role of Senior Vice President — Business Development. You will be report
directly to the Chief Executive Officer (CEO) and you will carry out all such
duties as directed or agreed by the Board of Diodes and/or the CEO. You will owe
the same duties to the Board of Diodes as you owe to the Company under clause 3
of the Service Agreement. You agree to execute all necessary documentation as
required to effect this appointment;     (b)   you will cease to carry out all
and any duties associated with the Company save as directed by the CEO;

1



--------------------------------------------------------------------------------



 



  (c)   you will not be required to attend the offices of any Group Company on a
day to day basis save that in carrying out duties as directed under this Side
Letter, you may be required to attend the offices of any Group Company as
necessary and or directed by Diodes and “hot desk” facilities will be made
available to you together with the usual IT and administration support available
to all staff from any place of work; and     (d)   you will be entitled to be
reimbursed for all reasonable expenses incurred in the course of performing your
duties under this Side Letter in accordance with Diodes’ expenses policy as
applicable from time to time and provided that all such expenses are approved in
advance of being incurred by Rick White.

3.   Term

      Your employment with Diodes (and any other Group Company) will expire on
the Termination Date without the need for further notice.

4.   Duties

      Your obligations to the Company under clause 3 of the Service Agreement
will apply in respect of Diodes and any Group Company. Your other duties will be
to work on such assignments as required by the Chief Executive Officer of
Diodes.

5.   Hours of Work

      Your hours of work will be reduced from 37.5 hours per week to 12.5 hours
per week but these hours may vary according to business needs and will be
applied flexibly by Diodes at its discretion. You may be required to work
additional hours due to the nature of your work but you will not be paid any
overtime or receive any additional remuneration for such hours.         You are
required to take any entitlement to statutory holiday during your Notice Period
and prior to the Termination Date.

6.   Salary and Share Option Grant

  (a)   In consideration for your services during your Notice Period and your
agreement to the variation of your duties under this Side Letter, you will be
paid an annualised salary figure of 50,000 GBP (less any required deductions for
tax or National Insurance contributions in any jurisdiction). The Company will
continue to meet any German state insurance contributions to the extent these
remain payable in respect of that salary during the Notice Period. This salary
figure will accrue on a daily basis and will be payable in arrears in equal
monthly instalments. Your salary will not be reviewed or increased and shall be
inclusive of all fees and other remuneration to which you may be entitled as an
officer of any Group Company. You agree that the Company may deduct any salary
or any amount owed to the Company or any Group Company in respect of any
overpaid salary or benefit;     (b)   You will be paid by Diodes Zetex
Semiconductor on behalf of Diodes and the Company in GBP;     (c)   Subject to
your compliance with the terms and conditions of the Plan, you will receive a
one-off grant of 4,000 Restricted Stock Units of Diodes Incorporated common
stock pursuant to the Diodes Incorporated 2001 Omnibus Equity Incentive Plan
(the Plan). The terms of the grant will provide that the Restricted Stock Units
vest over a period of four years from the date of grant, with 25% of the
Restricted Stock Units vesting per year. The

2



--------------------------------------------------------------------------------



 



      full terms and conditions of the grant of the Restricted Stock Units under
the Plan will be provided to you in due course.

7.   Benefits

  During your Notice Period, you agree to waive your right to receive any
further benefits under the following clauses in your Service Agreement:     (a)
  any future share option and/or stock unit grants pursuant to any plan operated
by any Group Company (subject to paragraph 6(c) of this Side Letter above);    
(b)   bonus (pursuant to clause 5);     (c)   relocation and moving expenses
(pursuant to clause 6), save that following the Termination Date, you will
receive a one-off reimbursement of any appropriate relocation and moving
expenses, subject to the prevailing terms and conditions of any relevant policy
in respect of such expenses and subject to a maximum amount of £8,000 in total,
less any deductions applicable by law;     (d)   car allowance (pursuant to
clause 7);     (e)   pension (pursuant to clause 8);     (f)   any insurances
(pursuant to clause 9);     (g)   any contractual holiday entitlement which is
additional to the statutory minimum entitlement (pursuant to clause 10); and    
(h)   any sickness and incapacity benefits (pursuant to clause 11) which is
additional to the entitlement to receive statutory sick pay.

You acknowledge that your obligations in respect of restraint of activity and
confidentiality pursuant to clause 19 and the post-termination covenants
pursuant to clause 20 of your Service Agreement will continue to apply during
your Notice Period and following the Termination Date in respect of Diodes and
any other Group Company (although the Company confirms that the non-executive
position you currently hold with Tower Semiconductors may continue during these
periods and that you may hold other non-executive positions to the extent they
do not conflict with the terms of clauses 19 and 20 of the Service Agreement and
subject prior approval of any such appointment during the Notice Period being
approved by the CEO).
For the purposes of this Side Letter, Group Company means any one of Diodes, its
subsidiaries, its holding company or any subsidiary of its holding company (in
each case as defined by section 1159 of the Companies Act 2006) and the Group
has the corresponding meaning.
Please sign both copies of this Side Letter and return one copy to confirm your
acceptance of the variations to the terms of the Service Agreement.

          Yours sincerely      
 
             
 
       
[   ]
        For and on behalf of Diodes Incorporated      
 
             
 
       
[   ]
        For and on behalf of Diodes Zetex Limited    
 
       
Date
       
 
       
 
        Hans Rohrer:    

3